                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

LUIS REYES #561290                               CIVIL ACTION NO. 17-1094-P

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

JERRY GOODWIN, ET AL.                            MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (Record Document

35) is DENIED and that Defendants’ Motion for Summary Judgment (Record Document

34) is GRANTED and all claims are DISMISSED against Jerry Goodwin, Angie Huff, and

Paula Millwee.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 24th day of July,

2019.
